             Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 1 of 31




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH CANADA,                                                            CIVIL ACTION
                            Plaintiff,

                   v.

SAMUEL GROSSI & SONS, INC.,                                               NO. 19-1790
               Defendant.

DuBois, J.                                                                                     July 31, 2020
                                             MEMORANDUM

     I.   INTRODUCTION

          Plaintiff, Joseph Canada, alleges in the Second Amended Complaint that defendant,

Samuel Grossi & Sons, Inc. (“Grossi”), discriminated against him, retaliated against him, and

subjected him to a hostile work environment because of his race and disability. The Second

Amended Complaint also sets forth claims of retaliation and interference with plaintiff’s rights

under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., unlawful access to stored

communications, and unlawful invasion of plaintiff’s privacy. Presently before the Court is

defendant’s motion for summary judgment and plaintiff’s motion for partial summary judgment.

For the reasons set forth below, defendant’s motion for summary judgment is granted and

plaintiff’s motion for partial summary judgment is denied.

    II.   BACKGROUND 1

              A. Plaintiff’s Employment at Grossi

          Plaintiff, a Black man, began his employment at Grossi, a steel producer, in 2009. Def.’s

Statement Undisputed Material Facts ¶ 1 [hereinafter Def.’s SUMF]; Second Am Compl. ¶ 8.

Throughout the course of his employment, he held the positions of Helper, Painter, Saw

Operator, and Material Handler. Def.’s SUMF ¶ 1. Plaintiff “was a member of a collective

1
          The facts are presented in the light most favorable to plaintiff. Disputed facts are noted as such.
          Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 2 of 31




bargaining unit represented by the Shopmen’s Local Union No. 502 of the International

Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers” (“the Union”). Id.

¶ 2. The terms and conditions of plaintiff’s employment were governed by both a Collective

Bargaining Agreement and Grossi’s Employee Conduct and Disciplinary Action Policy that was

provided to plaintiff. Id. ¶¶ 2-3, 74.

           B. Plaintiff’s Back Problems and FMLA Leave

       Plaintiff suffers from “serious back problems” including herniated discs and arthritis in

his back. Pl.’s Counter Statement Mat. & Disputed Facts ¶ 43 [hereinafter Pl.’s SUMF].

Plaintiff informed defendant of his back problems and need for medical accommodation. Id.

¶ 48. Plaintiff testified that defendant never provided him with Family and Medical Leave Act

(“FMLA”) forms, so he obtained the forms himself and gave the executed forms to Elena Osorio,

defendant’s Director of Human Resources. Id. ¶¶ 8, 50, 55; Canada Dep. 39:4-7; Def’s SUMF

¶ 13. Plaintiff stated that Osorio initially “didn’t want to accept” his FMLA forms, but despite

her initial reluctance, she eventually did so. Canada Dep. 39:9-40:2; Pl.’s SUMF ¶¶ 58, 64.

Plaintiff utilized FMLA leave “throughout the remainder of his employment.” Pl.’s SUMF

¶¶ 58, 64. Osorio testified that she never approved FMLA leave for plaintiff and that he “took

FMLA how he wanted, called out and said I’m calling out under my FMLA.” Osorio Dep. 51:4-

8. Osorio also said, she “just let [plaintiff] take his FMLA” leave, and that plaintiff was not

assessed any attendance points for taking that leave. Id. 53:20-23. Attendance points were

instituted in late 2018 as part of a “no-fault” attendance policy. Def.’s SUMF ¶ 17. “Under the

policy, employees accumulate points for absences unless those absences are pre-approved or

otherwise excused.” Id.




                                                 2
            Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 3 of 31




         Plaintiff testified that “[e]very time I took off [under the FMLA], I was harassed when I

came back to work,” and there was “[a]lways an attitude.” Pl.’s SUMF ¶¶ 67-68. He claims that

Osorio would “talk nasty” to him after he returned from FMLA leave, and she would not respond

to his messages when he informed her that he was taking time off under the FMLA. Id. ¶ 72;

Canada Dep. 51:20-52:6, 53:10-14. According to plaintiff, on one occasion after taking FMLA

leave, Joseph Beck, defendant’s shop foreman/shop superintendent, 2 said “we really needed you

yesterday. Why did you take off?” Pl.’s SUMF ¶¶ 4, 6, 69. On another occasion, Edward

Thompson, defendant’s Director of Operations, asked “why did you take off?” Id. ¶¶ 4, 6, 69.

Additionally, plaintiff testified that after he returned from FMLA leave, “[Beck and Thompson]

wouldn’t tell me anything; they wouldn’t give me the work. They would just be pissed off and

wouldn’t give me my work orders. So I would have to guess what needed to be done.” Id. ¶ 70.

Despite Beck and Thompson not giving plaintiff work orders, plaintiff stated that he was able to

speak to the other machine operators to “figure it out,” and “once [he] got into the flow, [he] just

kept it moving, [and] did what [he] had to do.” Canada Dep. 50:13-19, 51:14-15.

             C. Plaintiff’s Evidence of Racial Discrimination and Hostile Work Environment
                Based on His Race

         Plaintiff testified that from March 2018 until July 2019, Steve Carlberg, plaintiff’s

coworker, Osorio the human resources manager, and Beck, defendant’s shop foreman/shop

superintendent, all used the N-word. 3 Pl.’s SUMF ¶¶ 12, 24, 31, 33, 37, 38-39. However,

plaintiff was only called the N-word by Carlberg. Id. ¶¶ 15, 31.

         Plaintiff testified that Carlberg called plaintiff the N-word twice. Id. ¶¶ 15, 31. In March

of 2018, Carlberg called plaintiff a “fucking nigger” after plaintiff accidently knocked over


2
          The parties dispute whether Beck was plaintiff’s supervisor.
3
          Plaintiff used the actual racial slur in his testimony. E.g. Canada Dep. 93:2-8. Where possible, the Court
will not repeat this slur.

                                                          3
            Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 4 of 31




Carlberg’s radio. Pl.’s SUMF ¶ 15. Plaintiff told Cheryl Thorpe, a human resources assistant,

about the incident. Id. ¶ 16. Thereafter, John Grossi, the co-owner, president and CEO of

Grossi, told plaintiff “[d]on’t worry about it. I’ll take care of it.” Id. ¶ 7, 16. John Grossi stated

that Carlberg would be suspended for a day. Id. However, when Carlberg came into work the

next day, apparently not suspended, plaintiff got into an argument with him and both men were

sent home. Id. ¶¶ 20-21. Carlberg called plaintiff the N-word a second time in February 2019,

for which he was given a final verbal warning. 4 Id. ¶ 31; Pl.’s Ex. F. Plaintiff also testified that

on another occasion, he heard Carlberg say “I should have known the nigger took it. A nigger

ate my sandwich,” not referring to plaintiff. Id. ¶ 24. Several other employees complained to

Osorio about Carlberg’s use of the N-word at that time, but he was not disciplined for the

incident. Id. ¶¶ 8, 25-26, 29. Carlberg left his job at Grossi in February 2019. Id. ¶ 35.

         Plaintiff testified that he complained to Osorio in February of 2019 that Carlberg called

him the N-word. Canada Dep. 57:11-24. According to plaintiff, Osorio told him, “[w]ell, you

know, me and my sister, we dated black guys and I said, ‘nigger’ before.” Id. Plaintiff also said

Osorio “used the word ‘nigger’ free, like it was nothing.” Id. at 120:3-8. Additionally, in

February 2019, Osorio held a meeting with all the employees at Grossi because she had received

harassing text messages. Def.’s SUMF ¶ 54. At that meeting, Osorio, apparently believing that

plaintiff was sending her harassing text messages, told plaintiff to “stop fuckin’ harassing me.

Stop texting me. I have a fuckin’ gun, and I will fuckin’ shoot you.” Canada Dep. 54:21-55:18.

         Plaintiff also claims that other employees told him that Beck, defendant’s shop

foreman/shop superintendent, used the N-word twice. Pl.’s SUMF ¶ 38. First, plaintiff says it

was reported that Beck told a crude story about sleeping with a Black woman and used the N-

4
         Plaintiff disputes the “legitimacy” of the final verbal warning that was produced by defendant and
insinuates that it was altered. Pl.’s SUMF ¶¶ 215-16 (“[T]he entire details of behavior section is whited out, with
new writing in a different, lighter pen color, outlining an incident between Carlberg and Mr. Canada.”).

                                                          4
          Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 5 of 31




word in that story. Id. ¶ 38; Canada Dep. 75:7-13. When plaintiff spoke to Beck about the story,

Beck admitted that he used the slur, apologized to plaintiff, and requested that he not report the

incident to Gene Grossi, a co-owner of defendant. Id. ¶ 7; Canada Dep. 74-1:19, 75:17-20.

Plaintiff did not report the incident. Canada Dep. 74-1:19. Second, plaintiff heard from co-

employees that Beck used the N-word to describe players on the Philadelphia 76ers NBA

basketball team when he was unable to give away tickets to a 76ers game. Pl.’s SUMF ¶ 39.

Additionally, in July 2019, when plaintiff inquired about a joke Beck had just told a coworker,

Beck responded, “I was just telling Brian Baxter how I hate black jelly beans. I fuckin’ hate

them. I just hate black fuckin’ jelly beans.” Id. ¶ 40. Plaintiff believed that Beck was referring

to Black people. Id.

           D. Plaintiff’s One-Day Layoff

       Grossi occasionally orders temporary layoffs due to a lack of work. Def.’s SUMF ¶ 34.

Temporary layoffs are governed by the Collective Bargaining Agreement and are scheduled in

order of seniority. Id. ¶ 35. The Collective Bargaining Agreement “also contains a provision

allowing employees laid off to ‘bump’ less senior employees in other job classifications they can

perform.” Id. ¶ 36. “Bumping is governed by the Collective Bargaining Agreement and, to

bump someone with less seniority, one must be immediately able to perform the work.” Id. ¶ 37.

       In March 2019, due to a lack of available work, Grossi was forced to order temporary

layoffs. Id. ¶ 38. “Based on the seniority provision in the Collective Bargaining Agreement, 23

employees, including Canada, were selected for layoff.” Id. Plaintiff attempted to avoid the

layoff by “bumping” his cousin, who worked in the paint shop. Id. ¶ 42. However, in October

2018, plaintiff provided defendant with a doctor’s note that stated “Mr. Canada was seen in our

ER today. He must be excused from working with zinc primer because of respiratory problems



                                                 5
             Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 6 of 31




when exposed to that agent.” Id. ¶¶ 7, 43. After receiving the October 2018 note, defendant

removed plaintiff from the paint shop and assigned him to work as a Machine Operator. Id. ¶ 7.

Approximately four months later, on February 20, 2019, plaintiff submitted a second doctor’s

note, written by a different physician, that stated: “Joseph Canada may work around paint.” Pl.’s

Ex. F. Plaintiff testified that he obtained the February 2019 doctor’s note because he knew there

was a layoff coming. Canada Dep. 59:18-60:8, 66:8-12. However, defendant did not accept the

second doctor’s note because “it [didn’t] say anything about [plaintiff’s] previous issue” and “the

doctor that wrote [the second note didn’t] have the medical history to approve this.” Id. As a

consequence, defendant refused to allow plaintiff to “bump” into the paint shop. Def.’s SUMF

¶¶ 37, 43.

       Defendant claims that plaintiff was temporarily laid off because he could not “bump” into

a different position. Id. ¶ 39. Several Caucasian employees were also laid off. Id. After being

laid off for one day, plaintiff returned to work as a Material Handler. Id. ¶ 47. “When he

returned to work in the Material Handler position, Canada was paid the same pay rate, had all the

same benefits, worked the same hours, had the same opportunities for advancement.” Id. ¶ 51.

“After several weeks, when the work increased again, Canada was able to move back into the

Machine Operator role.” Id. ¶ 52.

             E. Plaintiff’s Termination

       Plaintiff’s termination was based on text messages which were found on a cellphone in a

locker on defendant’s shop floor. See id. at ¶ 74; John Grossi Dep. 68:17-19. Grossi

“employees[, including plaintiff,] are given their own personal lockers in a private locker room

where they keep their personal belongings, including their ‘street clothes.’” Def.’s SUMF ¶ 57;

Canada Dep. 165:16-18. In addition, “[o]n Defendant’s shop floor, there are lockers located by



                                                6
          Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 7 of 31




employee work stations.” Pl.’s SUMF ¶ 167. Defendant describes the lockers on the shop floor

as “tool locker[s],” where company tools are kept and shared among employees. Def.’s SUMF

¶¶ 58-60; Beck Dep. 33:20-21. These lockers on the shop floor were approximately “three foot

by five foot;” a forklift or a crane was used when they had to be moved. Def.’s SUMF ¶ 64;

Beck Dep. 34:17-18. Beck described the lockers on the shop floor as “permanent fixtures.”

Beck Dep. 34:7-11.

       Plaintiff contends that the lockers on the shop floor “were not considered ‘tool lockers’”

and that Grossi did not have company tools. Pl.’s SUMF ¶ 168; Canada Dep. 172:5-21.

According to plaintiff, he used a locker on the shop floor to store his personal tools, clothes,

union paperwork, and a Samsung cellphone. Pl.’s SUMF ¶ 176; Canada Dep. 172:5-21.

Plaintiff testified he was the only person who used that locker and other employees knew that he

was the only person who used that locker. Pl.’s SUMF ¶¶ 171, 173-74. Plaintiff secured that

locker with his personal lock even though lockers on the shop floor were to be secured with a

lock supplied by Grossi. Id. ¶ 174; Beck Dep. 35:21-36:1.

       On July 31, 2019, while plaintiff was on vacation, the locker on the shop floor plaintiff

was using had to be moved because it was blocking the view of a surveillance camera in that area

of the shop floor. Def.’s SUMF ¶ 63. A Grossi employee cut the lock on the shop floor locker

used by plaintiff in order to remove the items inside the locker before moving it. Def.’s SUMF

¶ 66; Pl.’s SUMF ¶ 178. Osorio testified that after the lock was cut, she and another employee

removed various items from the locker including “company tools, 5 sweaters, . . . FMLA books,

envelopes for the union, paper towels, and a cellphone.” Osorio Dep. 104:11-15. Osorio said

she believed the cellphone found in the locker was a company cellphone because Grossi had



5
       Plaintiff disputes that Osorio found company tools in the shop floor locker. Pl.’s Resp. Def.’s SUMF ¶ 67.

                                                       7
            Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 8 of 31




multiple phones go missing in the past and “[b]ecause it’s a Samsung” and other employees were

issued Samsung cellphones by Grossi. Osorio Dep. 26:2-20, 105:11-106:14. Osorio Dep.

105:11-23. It turned out that the cellphone found by Osorio belonged to plaintiff. Pl.’s SUMF

¶ 178. Plaintiff’s cellphone was locked, but Osorio unlocked it on her first attempt. Id. 107:8-

18. Later, she and John Grossi searched plaintiff’s cellphone to “find out if it was a company

phone.” Def.’s SUMF ¶ 71; Osorio Dep. 108:17-19, 109:13-17.

          Searches of employee’s property were governed by Grossi’s Employee Handbook, which

stated:

                 The Company may conduct inspections and searches on Company
                 premises, including both Company property and property under the
                 Company’s control, and employees’ personal property. The
                 purpose of these inspections and searches are to prevent the
                 unauthorized possession and use of drugs, alcohol, weapons, and
                 harmful materials on Company premises, to prevent the theft and
                 improper use of company property, and to ensure that the
                 Company has access to its property at all times. Inspections and
                 searches may be conducted when the Company has reasonable
                 suspicion that an individual is involved in misconduct on Company
                 premises. The inspections and searches may be with or without
                 notice.
                 All areas of the Company’s premises may be inspected and
                 searched. This includes, but is not limited to, offices, desks,
                 closets, lockers, cabinets, files, computer files and documents. The
                 Company may also inspect and search employees’ personal
                 property. This includes, but is not limited to, packages that
                 employees may bring to or remove from the workplace. To prevent
                 losses and to reduce the need for these searches, employees are
                 discouraged from bringing unnecessary personal items to the
                 workplace.

Def. Ex. B at Grossi 00452.

          Osorio testified that she does not remember whether “there was any reason to suspect that

[plaintiff] was involved in any type of misconduct on company premises before his separation.”

Osorio Dep. 39:18-22. Thompson testified that, prior to plaintiff’s termination, he did not have



                                                  8
           Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 9 of 31




any reason to suspect that plaintiff committed any type of misconduct on company premises.

Thompson Dep. 56:16-20.

        During their search of plaintiff’s cellphone, Osorio and John Grossi discovered text

messages from plaintiff, in which he appeared to solicit prostitutes and negotiate the price for

various sex acts. 6 Def.’s SUMF ¶ 72; Canada Dep. 193:11-193:24 (admitting to negotiating

prices). “Osorio and [John] Grossi compared the text messages to Canada’s time records and

determined [in their opinion] that he had been soliciting prostitutes while at work and clocked

in.” Def.’s SUMF ¶ 73.

        Plaintiff’s employment at Grossi was immediately terminated for soliciting prostitutes on

company time in violation of Grossi’s Employee Conduct and Disciplinary Action Policy, which

prohibits: “[u]nlawful conduct which adversely affects the employee’s relationship on his/her

job, fellow employees, supervisor and/or damages the Company’s property, reputation or

goodwill in the community” and “[i]mmoral or indecent conduct.” See id. at ¶ 74; John Grossi

Dep. 68:17-19. Plaintiff denies that he was soliciting prostitutes. Canada Dep. 184:19. He

insists that he never met with any of the women and that it was merely “dumb entertainment”

and “pure entertainment.” Id.185:1-6, 197:20-198:1.

             F. Procedural History

        On March 8, 2019, plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) alleging race and disability discrimination. Pl.’s Ex. R. On

April 25, 2019, plaintiff filed the Complaint in this action and asserted the following claims: race

discrimination, retaliation, and hostile work environment under Title VII of the Civil Rights Act

6
          Some examples of plaintiff’s text messages are as follows: on June 22, 2018, plaintiff texted “how much
for unwrapped BJ?” which referred to oral sex without a condom. Canada Dep. 188:18-189: 193:24. The response
was “A hundred.” Id. 189:4-5. Plaintiff replied “Too much. Sorry. I’m good.” Id. 189:6-8. On July 11, 2018,
plaintiff texted a different number asking, “how much for unwrapped BJ?” Id. 191:2-5. The response was “60,” and
plaintiff replied, “Where are you located.” Id.

                                                       9
           Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 10 of 31




of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. (Count I); race discrimination, retaliation, and

hostile work environment under 42 U.S.C. § 1981 (Count II); actual and perceived disability

discrimination, retaliation, hostile work environment, and failure to accommodate 7 under the

Americans with Disabilities Act (“ADA”) 42 U.S.C. § 12101 et seq. (Count III); retaliation and

unlawful interference under the FMLA 29 U.S.C. § 2601 et seq. (Count IV); unlawful access to

stored communications pursuant to Subchapter C of Pennsylvania’s Wiretapping and Electronic

Surveillance Control Act (“Pennsylvania SCA”) 18 Pa. Cons. Stat. § 5741 et seq. (Count V); and

invasion of privacy (Count VI). On March 13, 2020, defendant moved for summary judgment

on all claims. Plaintiff responded on April 10, 2020. Plaintiff moved for partial summary

judgment on March 13, 2020. Defendant responded on April 10, 2020. Plaintiff filed a Reply in

support of his partial motion for summary judgment on April 16, 2020. The motions are thus

ripe for decision.

III.     LEGAL STANDARD

         The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.



7
          In his response to defendant’s motion for summary judgment, plaintiff stated that he “does not intend to
proceed with” his failure to accommodate claim. Pl.’s Opp’n at 4 n.2. Accordingly, the Court grants defendant’s
motion for summary judgment with respect to plaintiff’s failure to accommodate claim under the ADA (Count III)
by agreement. See Campbell v. Jefferson Univ. Physicians, 22 F. Supp. 3d 478, 487 (E.D. Pa. 2014) (“[W]hen a
plaintiff responds to a defendant’s summary judgment motion but fails to address the substance of any challenge to
particular claims, that failure ‘constitutes an abandonment of those causes of action and essentially acts as a waiver
of these issues.””).


                                                          10
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 11 of 31




       The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a “mere scintilla” of evidence in support of the nonmoving party is insufficient.

Id. In making this determination, “the court is required to examine the evidence of record in the

light most favorable to the party opposing summary judgment[] and resolve all reasonable

inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). The party

opposing summary judgment must, however, identify evidence that supports each element on

which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.    DISCUSSION

       Defendant moved for summary judgment on all of plaintiff’s claims. Plaintiff moved for

partial summary judgment on his perceived disability discrimination claim under the ADA

(Count III), unlawful access to stored communications claim pursuant to the Pennsylvania SCA

(Count V), and invasion of privacy claim (Count VI). The Court addresses each in turn.

   A. Discrimination Under Title VII, § 1981, and the ADA (Counts I, II, and III) and
      Retaliation Under Title VII, § 1981, the ADA, and the FMLA (Counts I, II, III, and
      IV)

       Plaintiff attempts to prove his discrimination claims under Title VII, § 1981, and the

ADA (Counts I, II, and III) and his retaliation claims under Title VII, § 1981, the ADA, and the

FMLA (Counts I, II, III, and IV) using indirect evidence. Pl.’s Resp. at 5-6, 17. Thus, those

claims are analyzed under the under the burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). See Tourtellotte v. Eli Lilly & Co., 636 F. App’x

831, 841 (3d Cir. 2016) (“All retaliation and discrimination claims brought under Title VII . . .

which rely on circumstantial evidence, are controlled by the three-step burden-shifting



                                                 11
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 12 of 31




framework set forth in McDonnell Douglas.”); Stewart v. Rutgers, The State Univ., 120 F.3d

426, 432 (3d Cir. 1997) (applying McDonnell Douglas to § 1981 racial discrimination claim);

Castleberry v. STI Grp., 863 F.3d 259, 267 (3d Cir. 2017) (applying McDonnell Douglas to

§ 1981 retaliation claim); Jakomas v. City of Pittsburgh, 342 F. Supp. 3d 632, 653 (W.D. Pa.

2018) (“[R]etaliation claims under the ADA are analyzed under the McDonnell Douglas

framework.”) (citing Moore v. City of Phila., 461 F.3d 331, 342 (3d Cir. 2006)); Shellenberger v.

Summit Bancorp, Inc., 318 F.3d 183, 187 (3d Cir. 2003) (applying McDonnell Douglas to ADA

retaliation claim); Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 302 (3d Cir.

2012) (applying McDonnell Douglas to FMLA retaliation claim).

       Under the McDonnell Douglas burden-shifting framework, the plaintiff bears the initial

burden of establishing “a prima facie case of discrimination or retaliation.” Tourtellotte, 636 F.

App’x at 842. If the plaintiff establishes a prima facie case, the burden shifts to the defendant to

articulate some legitimate, nondiscriminatory and nonretaliatory reason for the adverse

employment action. See Barker v. Boeing Co., 21 F. Supp. 3d 417, 423 (E.D. Pa. 2014), aff’d,

609 F. App’x 120 (3d Cir. 2015). If such a reason is proffered, the “burden then shifts back to

the plaintiff to prove that the employer’s nonretaliatory or nondiscriminatory explanation is

merely a pretext for the discrimination or retaliation.” Tourtellotte, 636 F. App’x at 842.

“Although the burden of production of evidence shifts, ‘the plaintiff has the ultimate burden of

persuasion at all times.’” Butler v. Arctic Glacier USA, 213 F. Supp. 3d 711, 716 (E.D. Pa.

2016) (quoting Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015)).




                                                 12
           Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 13 of 31




             i.     Prima Facie Case of Discrimination and Retaliation

         Assuming arguendo that plaintiff can establish a prima facie case of discrimination under

Title VII, 8 § 1981, 9 and the ADA, 10 and a prima facie case of retaliation under Title VII, 11

§ 1981, 12 the ADA, 13 and the FMLA, 14 the Court concludes that plaintiff failed to show that

defendant’s proffered nondiscriminatory and nonretaliatory reason was pretextual.

            ii.     Legitimate Nondiscriminatory and Nonretaliatory Reason

         At the second step of the McDonell Douglas framework, the employer must articulate a

legitimate, nondiscriminatory or nonretaliatory reason for the adverse employment action.

Tourtellotte, 636 F. App’x at 842; Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008). As

discussed supra, there are two adverse employment actions at issue in this case: the one-day

layoff in March 2019, and plaintiff’s final termination. See supra Part II. With respect to

plaintiff’s one-day layoff, defendant claims that plaintiff was laid off due to a lack of available

8
          “To establish a prima facie case of discrimination under Title VII, a plaintiff must show that he: (1) was a
member of a protected class; (2) was qualified for the position; (3) suffered an adverse employment action; and, (4)
the circumstances of the adverse employment action imply discrimination.” Butler, 213 F. Supp. 3d at 716.
9
          To establish a prima facie case of discrimination under § 1981, “a plaintiff must show 1) that he or she
belongs to a racial minority; 2) that he or she was qualified for the position in question; 3) that he or she was
discharged; and 4) that he or she was terminated under circumstances that give rise to an inference of unlawful
discrimination.” Wilson v. Blockbuster, Inc., 571 F. Supp. 2d 641, 647 (E.D. Pa. 2008) (citing Waldron v. SL Indus.,
Inc., 56 F.3d 491, 494 (3d Cir. 1995)).
10
          “To establish a prima facie case of discrimination [under the ADA], a plaintiff must show (1) that he is
disabled within the meaning of the ADA, (2) that he is otherwise qualified for the job, with or without reasonable
accommodations, and (3) that he was subjected to an adverse employment decision as a result of discrimination.”
Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010).
11
           “To establish a prima facie case of retaliation under Title VII, a plaintiff must tender evidence that: ‘(1)
[he] engaged in activity protected by Title VII; (2) the employer took an adverse employment action against [him];
and (3) there was a causal connection between [his] participation in the protected activity and the adverse
employment action.’” Moore v. City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006), as amended (Sept. 13, 2006).
12
          “To establish a retaliation claim in violation of § 1981, a plaintiff must establish the following prima facie
case: “(1) [he] engaged in [protected] activity . . .; (2) the employer took an adverse employment action against
[him]; and (3) there was a causal connection between [his] participation in the protected activity and the adverse
employment action.” Castleberry, 863 F.3d at 267.
13
          “To establish a prima facie case of retaliation under the ADA, a plaintiff must show: (1) protected
employee activity; (2) adverse action by the employer either after or contemporaneous with the employee's protected
activity; and (3) a causal connection between the employee’s protected activity and the employer’s adverse action.”
Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997).
14
          “To prevail on a retaliation claim under the FMLA, the plaintiff must prove that (1) [he] invoked her right
to FMLA-qualifying leave, (2) [he] suffered an adverse employment decision, and (3) the adverse action was
causally related to [his] invocation of rights. Lichtenstein, 691 F.3d at 301-02.

                                                          13
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 14 of 31




work. Def.’s SUMF ¶ 38-39. With respect to plaintiff’s final termination, defendant asserts that

plaintiff’s employment was terminated for soliciting prostitutes on company time in violation of

Grossi’s Employee Conduct and Disciplinary Action Policy. See id. at ¶ 74; John Grossi Dep.

68:17-19. These explanations meet defendant’s “relatively light burden” of production

under McDonnell Douglas. Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006)

(citing Fuentes v. Perskie, 32 F.3d 759 (3d Cir. 1994)).

          iii.    Pretext

       Based on the evidence of legitimate nondiscriminatory and nonretaliatory reasons for

plaintiff’s one-day layoff and final termination, the burden shifts back to plaintiff at the third step

of the McDonnel Douglas analysis to show that defendant’s explanation is pretextual.

Tourtellotte, 636 F. App’x at 842. To survive a motion for summary judgment, a nonmoving

plaintiff must submit evidence which: (1) “casts sufficient doubt upon each of the legitimate

reasons proffered by the defendant so that a factfinder could reasonably conclude that each

reason was a fabrication;” or (2) “allows the factfinder to infer that discrimination was more

likely than not a motivating or determinative cause of the adverse employment action.” Fuentes,

32 F.3d at 762.

       With respect to his one-day layoff, plaintiff does not argue that defendant’s reason for the

layoff—a lack of available work—was pretextual; instead, he asserts that defendant’s refusal to

let him “bump” and avoid the layoff is evidence of discrimination and retaliation. Pl.’s Resp. at

27. The Court disagrees. Defendant refused to allow plaintiff to “bump” into the paint shop

because in October 2018, he submitted a doctor’s note that stated “[plaintiff] must be excused

from working with zinc primer because of respiratory problems when exposed to that agent.”

Def.’s SUMF ¶ 7. Thus, according to the October 2018 doctor’s note, plaintiff was unable to



                                                  14
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 15 of 31




perform his cousin’s job in the paint shop. See Def.’s SUMF ¶ 37. Nonetheless, plaintiff argues

that the second doctor’s note that he obtained in anticipation of the layoff that merely stated,

“Joseph Canada may work around paint,” Pl.’s Ex. F, should have superseded his October 2018

doctor’s note and that defendant lacked a reasonable justification for refusing the second doctor’s

note. Pl.’s Resp. at 18-19; Pl.’s SUMF ¶ 111. Again, the Court disagrees with plaintiff.

Defendant refused to accept the February 2019 doctor’s note because “it [didn’t] say anything

about [plaintiff’s] previous issue” and “the doctor that wrote [the second note didn’t] have the

medical history to approve this.” Pl.’s Ex. F. The Court concludes that defendant’s explanation

for refusing to accept the second doctor’s note was not unreasonable. No reasonable jury could

conclude that defendant’s proffered nondiscriminatory and nonretaliatory reason for subjecting

plaintiff to a one-day layoff was pretextual.

       With respect to plaintiff’s final termination, plaintiff argues that defendant’s reason for

terminating his employment was pretextual because defendant’s explanation for entering the

locker is “unbelievable” and that Osorio’s reason for going through the phone “to find out if it

was a company phone” is also “unbelievable.” Pl.’s Resp. at 27-31. However, these arguments

relate to the propriety of the search of plaintiff’s cellphone, not whether defendant terminated

plaintiff’s employment for appearing to solicit prostitutes while clocked in and on company

property. Moreover, as discussed infra, the Court concludes that defendant did not unlawfully

invade plaintiff’s privacy when it searched his cellphone. Although plaintiff insists that he was

not soliciting prostitutes, Canada Dep. 184:19, there is no dispute that during the search of

plaintiff’s cellphone, Osorio and John Grossi discovered text messages from plaintiff in which he

negotiated the price of various sex acts with several women. Def.’s SUMF ¶ 72; Canada Dep.

188:10-193:24 (explaining the meaning of several of his text messages). Plaintiff sent those text



                                                 15
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 16 of 31




messages “while at work and clocked in.” Def.’s SUMF ¶ 73. Plaintiff’s employment was

terminated immediately after this discovery. Id. No reasonable jury could conclude that

defendant’s proffered nondiscriminatory and nonretaliatory reason for terminating plaintiff’s

employment was pretextual.

          iv.   Plaintiff’s Partial Motion for Summary Judgment on his Actual and Perceived
                Disability Claim under the ADA

       In plaintiff’s motion for partial summary judgment and in his opposition to defendant’s

motion for summary judgment, plaintiff asserts that defendant discriminated against him because

of a perceived disability based on “respiratory problems.” Pl.’s Resp. at 23; Pl.’s Partial Mot.

Summ. J. at 2. However, in his Second Amended Complaint, plaintiff’s disability discrimination

claim under the ADA is based on his “arthritis and herniated discs in his back”—not perceived

respiratory problems. See Second Am. Compl. ¶¶ 41-59. Plaintiff may not raise a claim on

summary judgment that was not pled in the Second Amended Complaint. See Liberty Lincoln-

Mercury, Inc. v. Ford Motor Co., 676 F.3d 318, 326 (3d Cir. 2012); Turinski v. Local 104 Int’l

Ass’n of Fire Fighters, 269 F. App’x 184, 189 (3d Cir. 2008); Spence v. City of Phila., 147 F.

App’x 289, 292 (3d Cir. 2005); myService Force, Inc. v. Am. Home Shield, No. CIV.A. 10-6793,

2013 WL 180287, at *12 (E.D. Pa. Jan. 17, 2013). Additionally, “plaintiff ‘may not amend his

complaint through arguments in his brief in opposition to a motion for summary judgment.’”

Bell v. City of Phila., 275 F. App’x 157, 160 (3d Cir. 2008) (quoting Shanahan v. City of Chi., 82

F.3d 776, 781 (7th Cir. 1996)). Accordingly, plaintiff’s disability discrimination claim under the

ADA based on a perceived disability caused by respiratory problems is improper at this stage of

the proceedings.

       In his Reply, plaintiff’s requests leave to amend the Second Amended Complaint

pursuant to Federal Rule of Civil Procedure 15(b)(2). Pl.’s Reply at 3. Federal Rule of Civil

                                                16
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 17 of 31




Procedure 15(b)(2) provides for the amendment of a complaint during and after trial when “the

adverse party allows a claim to be tried by explicit or implicit consent.” Swiatek v. Bemis Co.,

542 F. App’x 183, 188 (3d Cir. 2013); Fed. R. Civ. Pro. 15(b)(2). Circuit court are split as to

whether Rule 15(b)(2) applies at the summary judgment stage, and the Third Circuit has not yet

ruled on the issue. See Liberty Lincoln-Mercury, Inc. v. Ford Motor Co., 676 F.3d 318, 326-27

n.7 (3d Cir. 2012) (detailing circuit split and declining to rule on whether Rule 15(b)(2) applies

at the summary judgment stage). This Court need not resolve the question whether Rule 15(b)(2)

applies at the summary judgment stage because defendant has not explicitly or implicitly

consented to plaintiff’s perceived disability discrimination claim under the ADA based on

respiratory problems. See Posey v. NJR Clean Energy Ventures Corp., No. CV146833FLWTJB,

2015 WL 6561236, at *2 n.1 (D.N.J. Oct. 29, 2015). On this issue, the Court notes that

defendant objected to the raising of the perceived disability discrimination claim based on

respiratory problems by plaintiff in his motion for partial summary judgment and argued in its

motion for summary judgment that this claim should be dismissed. Moreover, the evidence of

plaintiff’s perceived disability claim based on respiratory problems was also relevant to his racial

discrimination and retaliation claims. Cf. Addie v. Kjaer, 737 F.3d 854, 867 (3d Cir. 2013)

(“[A]n issue has not been tried by implied consent if evidence relevant to the new claim is also

relevant to the claim originally pled, because the defendant does not have any notice that the

implied claim was being tried.”). The Court therefore denies plaintiff’s request for leave to

amend the Second Amended Complaint pursuant to Federal Rule of Civil Procedure 15(b)(2). In

denying plaintiff’s request, the Court notes that he amended his Complaint on two prior

occasions.




                                                17
           Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 18 of 31




        Plaintiff’s motion for partial summary judgment with respect to his disability

discrimination claim under the ADA (Count III) is denied. Defendant’s motion for summary

judgment on plaintiff’s discrimination claims under Title VII, § 1981, the ADA (Counts I, II, and

III) and plaintiff’s retaliation claims under Title VII, § 1981, the ADA, and the FMLA (Counts I,

II, III, and IV) is granted.

     B. Hostile Work Environment Under Title VII and § 1981 (Counts I and II) 15

        Plaintiff asserts that he suffered a hostile work environment based on his race. Second

Am. Compl. ¶¶ 60-75. “In order to establish a hostile work environment claim under Title VII,

[plaintiff] must show that (1) he suffered intentional discrimination because of his [race]; (2) the

discrimination was pervasive and regular; (3) it detrimentally affected him; (4) it would have

detrimentally affected a reasonable person of the same protected class in his position; and (5)

there is a basis for vicarious liability.” Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir. 2001);

Mufti v. Aarsand & Co., 667 F. Supp. 2d 535, 544 (W.D. Pa. 2009). “The work environment

must have been so permeated with discriminatory conduct that it objectively altered Plaintiff’s

conditions of employment and created an ‘abusive working environment.’” Turner v. City of

Phila., No. CV 16-4476, 2017 WL 3129622, at *6 (E.D. Pa. July 24, 2017) (quoting Bumbarger

v. New Enter. Stone & Lime Co., 170 F. Supp. 3d 801, 828 (W.D. Pa. 2016)).

        “[O]ffhanded comments, and isolated incidents (unless extremely serious) cannot sustain

a hostile work environment claim.” Caver v. City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005)

(quoting Faragher v. Boca Raton, 524 U.S. 775, 788 (1998)). The “conduct must be extreme.”

Id. In determining whether the conduct at issue is sufficiently extreme, courts consider “the

totality of the circumstances.” Id. The types of circumstances courts consider “may include the

15
         The Court analyzes plaintiff’s Title VII and § 1981 hostile work environment claims together because
“[t]he substantive elements of a claim under section 1981 are generally identical to the elements of an employment
discrimination claim under Title VII.” Brown v. J. Kaz, Inc., 581 F.3d 175, 181-82 (3d Cir. 2009).

                                                        18
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 19 of 31




frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” Id. at 262-63 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17,

23 (1993)). Moreover, “[t]he threshold for pervasiveness and regularity of discriminatory

conduct is high.” Greer v. Mondelez Global, Inc., 590 F. App’x 170, 173 (3d Cir. 2014)

       “For racist comments, slurs and jokes to constitute a hostile work environment, there

must be more than a few isolated incidents of racial enmity, meaning that instead of sporadic

racist slurs, there must be a steady barrage of opprobrious racial comments.” Barbosa v. Tribune

Co., No. CIV.A. 01-CV-1262, 2003 WL 22238984, at *3 (E.D. Pa. Sept. 25, 2003) (quoting Al–

Salem v. Bucks County Water & Sewer Auth., 1999 WL 167729, at *5 (E.D. Pa. May 25, 1999)).

“Racial comments that are sporadic or part of casual conversation do not violate Title VII.” Id.

(quoting Gharzouzi v. Nw. Human Servs. of Pa., 225 F. Supp. 2d 514, 534 (E.D. Pa. 2002)).

       In this case, plaintiff testified that over the span of 16 months, three Grossi employees

used the N-word six times, only four of which were in his presence. See supra Part II. However,

only one employee, Carlberg, used the N-word in addressing plaintiff—two times over the span

of 11 months. Pl.’s SUMF ¶¶ 15, 31. The Court notes that Carlberg was given a final verbal

warning the second time he called plaintiff the N-word and resigned from Grossi a week later.

Id. Although plaintiff testified that Osorio “used the word ‘nigger’ free, like it was nothing,”

Osorio did not call him the N-word. Canada Dep. 57:11-24; 120:3-8. Additionally, Beck

reportedly told plaintiff that he hated black jellybeans, which plaintiff took to mean that Beck

hated Black people. Pl.’s SUMF ¶ 40.

       Although Carlberg used the N-word in addressing plaintiff on two occasions, Carlberg

was plaintiff’s coworker, not a supervisor, and the occasions were 11 months apart. These



                                                 19
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 20 of 31




comments, although admittedly racist, are insufficiently severe or pervasive to create a hostile

work environment. See Barbosa, 2003 WL 22238984, at *3 (holding that seven sporadic

incidents of harassment including three where plaintiff was called a “fucking spic” over an 18

month period was insufficient to support hostile work environment claim); King v. City of Phila.,

66 F. App’x 300 (3d Cir. 2003) (affirming grant of summary judgment on hostile work

environment on the basis that the use of the word “nigger,” one physical push, and one threat to

sabotage plaintiff’s work record were “isolated and sporadic incidents” and did not demonstrate

a pervasive atmosphere of harassment); but see Castleberry, 863 F.3d at 264 (holding that a

“supervisor’s single use of the ‘n-word’” in front of plaintiffs and their non-African-American

coworkers within “the same breath” as “threats of termination (which ultimately occurred)”

“constitute[] severe conduct that could create a hostile work environment”).

       Osorio’s offhand comment to plaintiff that she had used the N-word before,” while

disrespectful and inappropriate, is not sufficiently extreme because she did not use the N-word in

addressing plaintiff. She merely explained that she had used the word before. See Brown-

Baumbach v. B&B Auto., Inc., 437 F. App’x 129, 133 (3d Cir. 2011) (“[T]he mere utterance of

an epithet, . . . does not sufficiently affect the conditions of employment to implicate Title VII

liability.”). Also, plaintiff’s testimony that Osorio “used the [N-word] free, like it was nothing”

does not support a hostile work environment claim because plaintiff presents no evidence that

Osorio made these additional comments in plaintiff’s presence, or that they were directed at

plaintiff. See Caver, 420 F.3d at 263; Boyer v. Johnson Matthey, Inc., No. CIV.A. 02-CV-8382,

2005 WL 35893, at *15 (E.D. Pa. Jan. 6, 2005) (“The use of the term ‘nigger,’ which was not

made with respect to [plaintiff] and which was not used in his presence, although offensive, does

not constitute regular and pervasive harassment of [plaintiff].”). Moreover, Osorio’s comment



                                                 20
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 21 of 31




that she would shoot plaintiff unless he stopped texting and harassing her cannot support

plaintiff’s hostile work environment based on his race because there is no evidence that this

threat was based on plaintiff’s race.

       With respect to Beck, plaintiff was told by another employee that Beck using the N-word

on two occasions. Since Beck’s comments were not made in his presence, and they were not

directed at plaintiff, Pl.’s SUMF ¶¶ 38, 39, the comments do not support a hostile work

environment claim. See Caver, 420 F.3d at 263; Boyer, 2005 WL 35893, at *15. Moreover,

Beck’s comment that he hated black jellybeans is not sufficiently extreme to affect the conditions

of plaintiff’s employment to implicate Title VII liability. See Brown-Baumbach, 437 F. App’x at

133.

       Viewing all of plaintiff’s evidence under the totality of the circumstances, the Court

concludes that it does not amount to severe or pervasive harassment based on plaintiff’s race.

Plaintiff’s hostile work environment claim based on his race therefore fails as a matter of law.

Accordingly, defendant’s motion for summary judgment on plaintiff’s hostile work environment

under the Title VII and § 1981 (Counts I and II) is granted.

   C. Hostile Work Environment Under the ADA (Count III)

       Plaintiff asserts that he was subjected to a hostile work environment based on his actual

or perceived disability. Pl.’s Resp. at 20. Defendant argues that this claim fails because the

conduct that plaintiff complains of was not sufficiently severe or pervasive. Def.’s Mot. Summ.

J. at 24. The Court agrees with defendant on this issue.

       “To succeed on a hostile work environment claim under the ADA, the employee must

show the following five factors: ‘(1) [he] is a qualified individual with a disability under the

ADA; (2) [he] was subject to unwelcome harassment; (3) the harassment was based on [his]



                                                 21
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 22 of 31




disability or a request for an accommodation; (4) the harassment was sufficiently severe or

pervasive to alter the conditions of [his] employment and to create an abusive working

environment; and (5) [the employer] knew or should have known of the harassment and failed to

take prompt effective remedial action.’” Ballard-Carter v. Vanguard Grp., 703 F. App’x 149,

151 (3d Cir. 2017) (quoting Walton v. Mental Health Ass’n, 168 F.3d 661, 667 (3d Cir. 1999)).

“In determining whether an environment is objectively hostile or abusive, the court considers all

of the circumstances, including, ‘the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.’” Martin v. Allegheny Airlines,

Inc., 126 F. Supp. 2d 809, 820 (M.D. Pa. 2000) (quoting Harris v. Forklift Sys., Inc., 510 U.S.

17, 23 (1993)), aff’d, 261 F.3d 492 (3d Cir. 2001).

       Plaintiff testified that after he returned from FMLA leave for his disability, Beck and

Thompson asked him why he took time off and would not give him any work orders, which

required plaintiff to guess what work needed to be done. Id. ¶¶ 69-70. Plaintiff also testified

that, although Beck and Thompson failed to give him work orders, he was able to speak to the

other machine operators to “figure it out,” and “once [he] got into the flow, [he] just kept it

moving, [and] did what [he] had to do.” Canada Dep. 50:13-19, 51:14-15. A coworker asking

plaintiff why he missed work is not evidence of a hostile work environment under the ADA, see

Walton, 168 F.3d 661, 667 n.4, and Beck and Thompson’s failure to give plaintiff work orders

did not unreasonably interfere with his work performance because plaintiff was still able to

“figure it out” and do “what [he] had to do.” Canada Dep. 50:13-19, 51:14-15.

       Plaintiff also testified that Osorio “would find a way to call [him] up to the office and talk

nasty to him” after he returned from FMLA leave. Id. ¶ 72. Plaintiff’s alleged interactions with



                                                 22
          Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 23 of 31




Osorio after he returned from FMLA leave “appear to amount to no more than a personality

conflict, and ‘[i]nsensitivity alone does not amount to harassment; the ADA, like Title VII, is not

in effect a general civility code.’” Martin, 126 F. Supp. 2d at 820 (quoting Cannice v. Norwest

Bank Iowa N.A., 189 F.3d 723, 726 (8th Cir. 1999)); Buffa v. New Jersey State Dep’t of

Judiciary, 56 F. App’x 571, 575-76 (3d Cir. 2003) (“This Court has previously ruled that

evidence demonstrating a poor relationship between an employer and an employee is not, by

itself, sufficient to sustain a hostile work environment claim.”). Thus, the Court concludes that

plaintiff failed to show that he was subjected to a hostile work environment based on his

disability. Defendant’s motion for summary judgment on plaintiff’s hostile work environment

under the ADA (Count III) is granted.

    D. Interference Under the FMLA (Count IV)

         Plaintiff claims that defendant unlawfully interfered with his rights under the FMLA.

Pl.’s Resp. at 4. Defendant argues that this claim fails because plaintiff “cannot identify any

FMLA leave to which he was denied, and thus, he suffered no prejudice in connection with the

alleged discouragement.” Def.’s Mot. Summ. J. at 28. The Court agrees with defendant on this

issue.

         To succeed on “a claim of interference under the FMLA, a plaintiff must establish: (1) he

or she was an eligible employee under the FMLA; (2) the defendant was an employer subject to

the FMLA’s requirements; (3) the plaintiff was entitled to FMLA leave; (4) the plaintiff gave

notice to the defendant of his or her intention to take FMLA leave; and (5) the plaintiff was

denied benefits to which he or she was entitled under the FMLA.” Drummer v. Hospital of Univ.

of Pa., No. CV 16-2982, 2020 WL 1922743, at *5 (E.D. Pa. Apr. 21, 2020) (quoting Ross v.

Gilhuly, 755 F.3d 185, 191-92 (3d Cir. 2014)). An essential element of such a claim that



                                                23
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 24 of 31




plaintiff must show is that he was denied benefits under the FMLA, and he has not done so.

Fraternal Order of Police, Lodge 1 v. City of Camden, 842 F.3d 231, 246 (3d Cir. 2016)

(“[Plaintiff] does not allege he was actually denied FMLA leave. In fact, he concedes that he

was able to take time off to care for his mother. Accordingly, the court was correct in granting

summary judgment against [plaintiff].”); Ross, 755 F.3d at 192 (“[W]e have made it plain that,

for an interference claim to be viable, the plaintiff must show that FMLA benefits were actually

withheld.”).

       In this case, there is no evidence that plaintiff was denied leave under the FMLA. Pl.’s

SUMF ¶¶ 58, 64. Plaintiff admits that he utilized FMLA leave “throughout the remainder of his

employment.” Id. Additionally, Osorio testified that plaintiff was not assessed attendance points

for taking FMLA leave, and plaintiff “took FMLA how he wanted, called out and said I’m

calling out under my FMLA.” Osorio Dep. 51:8-11; 53:20-23. Because plaintiff has failed to

show that he was denied benefits under the FMLA, his FMLA interference claim fails.

Accordingly, defendant’s motion for summary judgment on plaintiff’s FMLA interference claim

(Count IV) is granted.

   E. Unlawful Access to Stored Communications (Count V)

       In Count V of the Second Amended Complaint, plaintiff asserts that defendant

unlawfully accessed stored communications in violation of the Pennsylvania SCA, 18 Pa. Cons.

Stat. Ann. § 5741 et. seq. Both parties moved for summary judgment on this claim. Def.’s Mot.

Summ. J. at 28; Pl.’s Partial Mot. Summ. J. at 7. Plaintiff argues that his “cell phone is clearly a

facility through which an electronic communication is provided[,] and his text messages were

obviously electronic communications in electronic storage.” Pl.’s Mot. Partial Summ. J. at 7-8.

The Court disagrees.



                                                 24
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 25 of 31




       The Pennsylvania SCA is a criminal statute that provides civil relief for “any provider of

electronic communication service, subscriber or customer” who is aggrieved by a violation of the

statute. 18 Pa. Cons. Stat. Ann. § 5747(a). Section 5741(a) states in relevant part:

               [I]t is an offense to obtain, alter or prevent authorized access to a
               wire or electronic communication while it is in electronic storage
               by intentionally:
           (1) accessing without authorization a facility through which an
               electronic communication service is provided; or
           (2) exceeding the scope of one’s authorization to access the facility.

18 Pa. Cons. Stat. Ann. § 5741(a). Although the Pennsylvania SCA does not define the term

“facility,” it does define the term “communication service.” 18 Pa. Cons. Stat. Ann. § 5702. The

statute defines a “communication service” as “[a]ny service which provides to users the ability to

send or receive wire or electronic communications.” Id. This language “most naturally

describes network service providers,” not personal computing devices like computers and

cellphones. Cf. In re Google Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d 125, 146

(3d Cir. 2015) (interpreting the definition of “electronic communication service” under the

Federal Stored Communications Act, 18 U.S.C. § 2701 et seq., which is defined as “any service

which provides to users thereof the ability to send or receive wire or electronic

communications.”). Based on the plain language of the statute, the Court concludes that an

individual’s cellphone is not a “facility” under 18 Pa. Cons. Stat. Ann. § 5741(a) because a

cellphone does not “provide[]” an electronic “communication service”—it merely enables the

use of an electronic “communication service.”

       The Court’s conclusion is supported by the numerous federal courts that have interpreted

the Federal Stored Communications Act, (“Federal SCA”) 18 U.S.C. § 2701 et seq. The

Pennsylvania SCA “parallels” the Federal SCA, see Strategic Wealth Grp., LLC v. Canno, No.

CIV.A. 10-0321, 2011 WL 346592, at *3 (E.D. Pa. Feb. 4, 2011), and the two statutes are

                                                25
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 26 of 31




worded nearly identically. Compare 18 U.S.C. § 2701, with 18 Pa. Cons. Stat. Ann. § 5741.

Indeed, the Third Circuit has held that the analysis under both statutes is identical. Fraser v.

Nationwide Mut. Ins. Co., 352 F.3d 107, 114 n.9 (3d Cir. 2003), as amended (Jan. 20, 2004).

Like the Pennsylvania SCA, the Federal SCA does not define the term “facility.” See 18 U.S.C.

§ 2510. However, several federal courts interpreting the Federal SCA have held that personal

electronic devices, such as cellphones and personal computers, are not facilities. In re Google

Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d at 146 (holding that “an individual’s

personal computing device is not a facility through which an electronic communications service

is provided” under the Federal SCA); Garcia v. City of Laredo, Tex., 702 F.3d 788, 793 (5th Cir.

2012) (holding that a “home computer of an end user is not protected by the [Federal] SCA”);

Shefts v. Petrakis, No. 10-CV-1104, 2013 WL 489610, at *3 (C.D. Ill. Feb. 8, 2013) (holding

that a cellphone is not a “facility” under the Federal SCA); In re iPhone Application Litig., 844

F. Supp. 2d 1040, 1058 (N.D. Cal. 2012) (concluding that a laptop, computer, or mobile device is

not a “facility” under the Federal SCA).

       The above courts reasoned that “the relevant ‘facilities’ that the [Federal] SCA is

designed to protect are not computers that enable the use of an electronic communication

service, but instead are facilities that are operated by electronic communication service providers

and used to store and maintain electronic storage.” Garcia, 702 F.3d at 792 (quoting Freedom

Banc Mortg. Servs., Inc. v. O’Harra, No. 2:11–cv–01073, 2012 WL 3862209, at *9 (S.D. Ohio

Sept. 5, 2012)) (emphasis in original); see also In re Nickelodeon Consumer Privacy Litig., 827

F.3d 262, 276 (3d Cir. 2016) (“[T]he [Federal SCA] aims to prevent potential intrusions on

individual privacy arising from illicit access to stored communications in remote computing

operations and large data banks that stored emails.”); In re Google Inc. Cookie Placement



                                                 26
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 27 of 31




Consumer Privacy Litig., 806 F.3d 125, 147 (3d Cir. 2015) (“The origin of the [Federal SCA]

confirms that Congress crafted the statute to specifically protect information held by centralized

communication providers.”). Indeed, the Third Circuit “has concluded that ‘facilities’ under the

[Federal] SCA are network service providers, which include ‘telephone companies, internet or e-

mail service providers, and bulletin board services.’” Walker v. Coffey, 956 F.3d 163, 168 (3d

Cir. 2020) (quoting In re Google Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d at

146).

        Plaintiff, relying exclusively on Klump v. Nazareth Area School District, 425 F. Supp. 2d

622 (E.D. Pa. 2006), argues that his “cell phone is clearly a facility through which an electronic

communication is provided[,] and his text messages were obviously electronic communications

in electronic storage.” Pl.’s Mot. Partial Summ. J. at 7-8. The Court rejects this argument. In

Klump, the court denied defendants’ motion to dismiss with respect to plaintiff’s unlawful access

to communications claim under the Pennsylvania SCA based on defendants’ search of plaintiff’s

cellphone. Klump, 425 F. Supp. 2d 622 at 634-35. But Klump does not support plaintiff’s

argument for several reasons. First, the court in Klump expressly noted that “[w]e decline to

make any finding at this time as to the proper limits of the term ‘facility’” under the

Pennsylvania SCA. Klump, 425 F. Supp. 2d at 634 n.12. Second, Klump is distinguishable

because it was based, in part, on the allegation that defendant’s searched plaintiff’s voicemail,

which “would have been stored by his cell phone provider and not in the cell phone itself.” Id.

Thus, the Klump court concluded that “there may be facts which, proven by plaintiff, could

support a claim under [the Pennsylvania SCA].” Klump, 425 F. Supp. 2d at 63. In this case

however, there is no evidence that defendant searched plaintiff’s voicemails—defendant only

searched plaintiff’s text messages, which were stored on his cellphone, not by his cellphone



                                                 27
          Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 28 of 31




provider. See Pl.’s SUMF ¶ 191. Moreover, although Klump is distinguishable, the Court notes

that it is not binding on this Court.

        Because a personal cellphone is not a facility under 18 Pa. Cons. Stat. Ann. § 5741,

plaintiff’s unlawful access to stored communications claim fails as a matter of law. Accordingly,

the Court grants defendant’s motion for summary judgment on plaintiff’s unlawful access to

stored communications claim (Count V) and denies plaintiff’s partial motion for summary

judgment on that claim.

    F. Invasion of Privacy (Intrusion Upon Seclusion) (Count VI)

        Plaintiff asserts that defendant invaded his privacy by searching his locked cellphone.

Second Am. Compl. ¶¶ 102-103. “An action for invasion of privacy under Pennsylvania law is

comprised of four distinct torts: (1) intrusion upon seclusion, (2) appropriation of name or

likeness, (3) publicity given to private life and (4) publicity placing the person in a false light.”

Kline v. Sec. Guards, Inc., 386 F.3d 246, 260 (3d Cir. 2004) (citing Harris v. Easton Publ’g Co.,

483 A.2d 1377, 1383 (Pa. Super. Ct. 1984)); Tagouma v. Investigative Consultant Servs., Inc., 4

A.3d 170, 174 (Pa. Super. Ct. 2010). Plaintiff asserts that his invasion of privacy claim is one for

“intrusion upon seclusion.” Pl.’s Partial Mot. Summ. J. at 11. In response, defendant argues that

plaintiff’s intrusion upon seclusion claim fails because, inter alia, defendant did not act

intentionally. Def.’s Brief in Opp’n Pl.’s Mot. Partial Summ. J. at 16-17. The Court agrees with

defendant on this issue.

        In order to succeed on his intrusion upon seclusion claim under Pennsylvania law,

plaintiff must prove that defendant’s “intrusion was (1) intentional; (2) upon the solitude or

seclusion of the plaintiff, or his private affairs or concerns; and (3) substantial; and (4) highly

offensive.” Pacitti v. Durr, No. CIV.A. 05-317, 2008 WL 793875, at *25 (W.D. Pa. Mar. 24,



                                                  28
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 29 of 31




2008), aff’d, 310 F. App’x 526 (3d Cir. 2009); see also Tucker v. Merck & Co., 102 F. App’x

247, 256 (3d Cir. 2004). “[T]he intrusion, as well as the action, must be intentional.” O’Donnell

v. United States, 891 F.2d 1079, 1083 (3d Cir. 1989).

       In O’Donnell, the Third Circuit observed that “an ‘intrusion upon seclusion’ claim

usually involves a defendant who does not believe that he has either the necessary personal

permission or legal authority to do the intrusive act.” 891 F.2d at 1083. Based on this

observation, the court “conclude[d] that an actor commits an intentional intrusion only if he

believes, or is substantially certain, that he lacks the necessary legal or personal permission to

commit the intrusive act.” Id.; see also Yates v. Commercial Index Bureau, Inc., 861 F. Supp. 2d

546, 552 (E.D. Pa. 2012); Gabriel v. Giant Eagle, Inc., 124 F. Supp. 3d 550, 572 (W.D. Pa.

2015). The Third Circuit went on to affirm the district court’s entry of summary judgment in

favor of the defendant with respect to plaintiff’s intrusion upon seclusion claim under

Pennsylvania law because “the [defendant] believed it had [plaintiff’s] permission to release the

disputed record[, and plaintiff] offered no evidence to the contrary.” Id. In sum, Third Circuit in

O’Donnell held that the lower court did not commit error in granting summary judgment in favor

of the defendant on the intrusion upon seclusion claim because “[t]here [was] no dispute of

material fact concerning the [defendant’s] lack of any intention to invade the plaintiff’s right to

seclusion and privacy.” Id.

       In this case, plaintiff’s cellphone was stored in a locker on the shop floor, secured by

plaintiff’s lock. Pl.’s SUMF ¶ 178. Grossi referred to this as a “tool locker” on defendant’s shop

floor. Def.’s SUMF ¶¶ 58-60. Although plaintiff testified that he was the only person who used

this locker on the shop floor, it was not assigned to him by defendant. Pl.’s SUMF ¶¶ 169, 173.

Plaintiff’s personal locker was in the locker room. See Def.’s SUMF ¶ 57. After cutting the lock



                                                 29
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 30 of 31




on the locker on the shop floor that plaintiff was using, Osorio found tools, paperwork, clothes,

and a cellphone. Osorio Dep. 104:11-15. Osorio testified that she believed the cellphone found

in the locker on the shop floor was a company cellphone because multiple Grossi company

cellphones had gone missing in the past and “[b]ecause it’s a Samsung” and other employees had

been issued Samsung cellphones by Grossi. Osorio Dep. 26:2-20, 105:11-106:14. Although

plaintiff’s cellphone was locked, Osorio unlocked it on her first attempt, and she and John Grossi

then searched the cellphone and the text messages stored on the cellphone to “find out if it was a

company phone.” Osorio Dep. 107:8-18, 108:17-19, 109:13-17. At the time of the search of the

cellphone, Osorio believed she had the legal authority to do so as she thought she was searching

a company cellphone. Cf. O’Donnell, 891 F.2d at 1083 (holding that the Veterans

Administration did not act intentionally because it “believed it had [plaintiff’s] permission.”);

Ruder v. Pequea Valley Sch. Dist., 790 F. Supp. 2d 377, 405 (E.D. Pa. 2011) (dismissing

intrusion upon seclusion claim where plaintiff did not allege facts that defendant believed or was

substantially certain “that he lack[ed] the necessary legal or personal permission”). There is no

other evidence bearing on Osorio’s intent at the time of the search. Thus, the Court concludes

the search of the cellphone was not an intentional intrusion.

       In response to this argument, plaintiff asserts that defendant’s stated reason for searching

his cellphone “is simply absurd and could not be believed by any reasonable jury.” Pl.’s Partial

Mot. Summ. J. at 8-10. Specifically, plaintiff argues, inter alia, that because his cellphone was

found in a locker surrounded by his personal effects and secured by his lock, “any reasonable

person” would have thought that the cellphone was a personal cellphone. Id. The Court

disagrees. The Samsung cellphone was found in a large locker on defendant’s shop floor, see

Pl.’s SUMF ¶ 174, 178, not in plaintiff’s personal locker in the locker room, see Canada Dep.



                                                 30
         Case 2:19-cv-01790-JD Document 45 Filed 08/03/20 Page 31 of 31




165:16-18. Company cellphones had been lost in the past, and other employees were issued

Samsung cellphones by Grossi. See Osorio Dep. 26:2-20, 105:11-106:14. Thus, Osorio’s belief

that the Samsung cellphone recovered from the locker on the shop floor was a company

cellphone was not “absurd.” The Court rejects plaintiff’s remaining arguments because they

either implicitly assume Osorio knew the cellphone recovered from the locker on the shop floor

belonged to plaintiff, and there is no such evidence, or they merely claim Osorio should have

used a different, less intrusive, means to determine ownership of the cellphone, which the Court

concludes was not required. See Pl.’s Opp. Def.’s Mot. Summ. J. at 32-34.

       Because defendant’s search of plaintiff’s cellphone was not an intentional intrusion, his

invasion of privacy claim fails as a matter of law. Accordingly, the Court grants defendant’s

motion for summary judgment on plaintiff’s invasion of privacy claim (Count VI) and denies

plaintiff’s partial motion for summary judgment on that claim.

 V.    CONCLUSION

       For the foregoing reasons, defendant’s motion for summary judgment is granted and

plaintiff’s motion for partial summary judgment is denied.

       An appropriate Order follows.




                                               31
